EXHIBIT 10.5
CONSENT AGREEMENT
Wireless Ronin Technologies, Inc.
Baker Technology Plaza
5929 Baker Road, Suite 475
Minnetonka, MN 55345
Ladies and Gentlemen:
     Please refer to the Subordination Agreement (the “Subordination Agreement”)
executed between us as of October 11, 2007. Terms not otherwise defined in this
letter shall be defined in accordance with the Subordination Agreement. As used
herein:
     a) The term “Collateral” shall mean the Collateral described and defined on
Exhibit A attached hereto, it being expressly understood and agreed that the
Collateral does not include any of the Excluded Collateral (as to which Ronin
has no right, title or interest) or the Released Collateral (as defined in the
Turnover and Surrender Agreement, as defined below);
     b) “Excluded Collateral” shall mean (i) any of NewSight Corporation’s
(“NewSight”) (or any of its subsidiaries’) intellectual property, including but
not limited to, inventions, patents, patent applications, copyrights, technology
(including the autostereoscopic 3D technology), trademarks, service marks, trade
dress and know-how, (ii) any assets of NewSight (or any of its subsidiaries) not
constituting Collateral and (iii) any proceeds arising from (i) or (ii) of this
paragraph (b); and
     c) The term “Meijer Network” shall mean the digital monitor and signage
display operated with the Collateral at the premises owned or leased by Meijer,
Inc. (“Meijer”).
     Creditor hereby acknowledges receipt of the letter agreement (the “Turnover
and Surrender Agreement”) executed between Ronin and NewSight as of even date
herewith. Creditor hereby consents to the terms and conditions of the Turnover
and Surrender Agreement and hereby disclaims any and all interest in the
Collateral, except as expressly provided herein, and hereby agrees that it will
release the Collateral (but only the Collateral) to the extent described in any
financing statement previously filed by the Creditor.
     Ronin will provide the Creditor with a draft release incorporating the
terms set forth in the foregoing paragraph for approval by the Creditor prior to
filing, which approval shall not be unreasonably withheld or delayed so long as
the proposed release applies solely to the Collateral and explicitly preserves
and retains, and does not in any manner terminate or negatively impair, the
existing lien of the Creditor in the Excluded Collateral.
     Notwithstanding the foregoing, Ronin agrees that any proceeds received or
paid to Ronin or any Related Acquiror (as defined below) from and after the date
of this letter in connection with the sale or other disposition of the
Collateral or the Meijer Network, including any proceeds received upon the
license of the Collateral (or the related Meijer Network) and any advertising
income relating to the Collateral or the Meijer Network shall be allocated
between the parties as follows:
     First: To Ronin in payment or reimbursement of all reasonable out-of-pocket
expenses of retaking possession, holding, preparing for sale, selling and the
like, and attorneys’ fees of outside counsel and out-of-pocket expenses actually
incurred by Ronin in connection with the negotiation and preparation of the
Turnover and Surrender Agreement and this letter, the enforcement of its rights
under the Security Agreement (as defined in the Turnover and Surrender
Agreement) or the disposition of any of the Collateral.
     Second: To Ronin in payment or reimbursement of all out-of-pocket expenses
and other amounts actually incurred by Ronin in connection with any
replacements, modifications or enhancements to the Collateral.
     Third: To Ronin in payment of the Aggregate Indebtedness (as defined in the
Turnover and Surrender Agreement).
     Fourth: The next $100,000 of proceeds shall be allocated as follows:
70% to Ronin
30% to Creditor

 



--------------------------------------------------------------------------------



 



     Fifth: All remaining proceeds shall be allocated as follows:
50% to Ronin
50% to Creditor
     In the event that the Collateral or related Meijer Network is sold or
contributed by Ronin to a corporation, limited liability company, partnership or
other entity (a “Related Acquiror”) in complete or partial exchange for cash
from, or equity or indebtedness in, the Related Acquiror, then, in such event,
the allocation of proceeds contemplated in this letter shall be made on the
basis of (1) the cash, if any, received by Ronin in consideration for the
contribution, (2) payments made under any promissory note or similar obligation,
if any, executed by the Related Acquiror in connection with the contribution and
the cash distributions received by Ronin (or any affiliate or subsidiary of
Ronin) in respect of the equity interest of Ronin or any such affiliate or
subsidiary in the Related Acquiror and (3) payments received by Ronin with
respect to any portion of the Collateral or Meijer Network not contributed or
sold to such Related Acquiror. In the event that the Collateral or related
Meijer Network is sold or contributed by Ronin to an entity in which Ronin or an
affiliate of Ronin has a pre-existing equity ownership interest (a “Ronin
Affiliated Acquiror”), then, in such event, the proceeds received by Ronin or
any affiliate of Ronin, with respect to its pre-existing ownership interest in
the Ronin Affiliated Acquiror, from the subsequent sale or license of the Meijer
Network shall be also allocated as set forth above.
     Ronin and Creditor acknowledge and agree the amounts to be distributed
under this letter shall not include any amounts paid or payable to Ronin in
payment or reimbursement of Ronin’s monthly costs to operate or service the
Meijer Network, as calculated at Ronin’s historical prevailing rates for such
operation and service, all of which amounts will be retained by Ronin for its
own account.
     Ronin hereby agrees that the Creditor may inspect the Collateral, and the
books and records relating to the Collateral or the Meijer Network (exclusive of
books and records containing confidential or proprietary information, unless
Creditor agrees to execute a confidentiality undertaking reasonably acceptable
to Ronin) upon reasonable notice to Ronin as long as such inspection does not
interfere with Ronin’s use and enjoyment of the Collateral or the operation of
Meijer Network. In addition to the foregoing, upon the written request of
Creditor, which request may not be made more than six (6) times each calendar
year, Ronin will provide the Creditor with such information concerning the
Collateral and the Meijer Network as Creditor may reasonably request, including
any documents and other information relating to the future sale, disposition or
license of the Collateral or the Meijer Network (except that Ronin shall not be
required to disclose any information of a confidential or proprietary nature,
unless Creditor agrees to execute a confidentiality undertaking reasonably
acceptable to Ronin).
     The rights and interest granted by Ronin to Creditor under this letter
shall expire and become immediately null and void on the third anniversary of
this letter, after which date Ronin shall have no further obligation to account
for, or to provide Creditor with the benefit of, any proceeds in connection with
the Collateral or the Meijer Network, except that any proceeds received by Ronin
after the expiration of this letter under any option, purchase agreement, lease
or other contract executed prior to expiration of this letter in connection with
the Collateral or the related Meijer Network shall be allocated in accordance
with the terms set forth above, notwithstanding the expiration of the term of
this letter.
     Ronin acting on behalf of itself, its officers, directors, shareholders,
employees, independent contractors, agents, insurers, heirs, successors, and
assigns, does hereby release, acquit, forever discharge Creditor and its
affiliates and owners, and each of their respective officers, directors,
partners, members, shareholders, employees, independent contractors, agents,
attorneys, insurers, heirs, successors and assigns (collectively, the “Creditor
Released Parties”), from any and all claims, demands or causes of action of any
kind, nature or description whether arising in law or equity or upon contract or
tort or under any state or federal law or otherwise, which Ronin has had, now
has or may claim to have against any such Creditor Released Party (i) for or by
reason of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this letter, whether such claims,
demands, and causes of action are matured or unmatured, known or unknown, except
with respect to the obligations of the Creditor under this letter and (ii) for
any action that any Creditor Released Party may take in exercising any of its
rights and remedies as a secured creditor with respect to the Excluded
Collateral.

 



--------------------------------------------------------------------------------



 



     Creditor acting on behalf of itself, its officers, directors, partners,
employees, independent contractors, agents, insurers, heirs, successors, and
assigns, does hereby release, acquit, forever discharge Ronin and its affiliates
and owners, and each of their respective officers, directors, partners, members,
shareholders, employees, independent contractors, agents, attorneys, insurers,
heirs, successors and assigns (collectively, the “Ronin Released Parties”), from
any and all claims, demands or causes of action of any kind, nature or
description whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which Creditor has had, now has or may
claim to have against any such Ronin Released Party (i) for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this letter, whether such claims, demands, and
causes of action are matured or unmatured, known or unknown and (ii) for any
action which Ronin may take with respect to the Collateral or the Meijer
Network, except that the Creditor does not release Ronin from payment and
performance of its obligations under this letter.
     The parties acknowledge and agree that nothing contained in this letter
shall be construed to create any obligation on the part of either party to the
other than as expressly set forth herein. Without limiting the generality of the
foregoing, Ronin shall not have any obligation to insure or otherwise preserve
the Collateral for the benefit of Creditor. The Creditor hereby consents to any
actions that may be taken or omitted by Ronin in connection with the Collateral,
except as expressly provided in this letter.
     Nothing contained in this letter shall be deemed to create a partnership,
joint venture or other similar relationship between Ronin and the Creditor.
Pending disposition of the Collateral, the Creditor shall not take any action to
foreclose upon or otherwise exercise any right or remedy the Creditor may have
in respect of the Collateral.
     In the event that the parties are unable to resolve a dispute concerning
the meaning or performance of this letter, then, in such event, either party may
submit the dispute to binding arbitration, it being understood and agreed that
arbitration shall be the sole and exclusive method for resolution of any such
dispute. Arbitration shall be conducted at the city of the respondent’s
principal place of business in accordance with the rules and procedures of the
American Arbitration Act and applicable rules of arbitration provided concerning
the expedited commercial arbitration, which rules and procedures shall apply in
the event of a conflict between the terms of this paragraph and such rules.
Arbitration shall be conducted by a single arbitrator whose only authority is to
conduct the arbitration pursuant to this letter and to render as his or her
award (or final determination) the proposed resolution of the dispute submitted
by one or the other of the parties, without compromise or modification and an
award to the prevailing party of its costs of the arbitration, including its
reasonable attorneys’ fees.
     This letter shall inure to the benefit of Ronin and the Creditor and their
successors and assigns. This letter is not a third party beneficiary contract
and is not intended to confer any right or benefit on any party other than Ronin
and the Creditor and their successors and assigns. Except as expressly provided
herein, all terms and conditions of the Subordination Agreement shall remain
unchanged.
     If the foregoing accurately reflects our understanding, please execute this
letter in the space provided below.
Dated: August ___, 2008
PRENTICE CAPITAL MANAGEMENT, LP
By: /s/ Matthew Hoffman                                        
Title: General Counsel
Printed Name: Matthew Hoffman
Date: August 21, 2008
Address for notices: 623 Fifth Ave, 32nd Fl, New York, NY 10022

 



--------------------------------------------------------------------------------



 



WIRELESS RONIN TECHNOLOGIES, INC.
By: /s/ Jeffrey C. Mack                                        
Title: CEO, President and Chairman
Printed Name: Jeffrey C. Mack
Date: August 21, 2008
Accepted this 21st day of August, 2008
NEWSIGHT CORPORATION
By: /s/ Robert K. Stewart                                        
Title: Chief Financial Officer
Signature page to Consent Agreement dated
August 21, 2008

 



--------------------------------------------------------------------------------



 



EXHIBIT A
     (d) All now existing or hereafter acquired video screens, display monitors
and media players and all other equipment suitable for digital signage displays
previously or hereafter sold, leased or provided to Debtor by Wireless Ronin
Technologies, Inc., including, without limitation, all such equipment now or
hereafter located in the Fashion Square Mall and Asheville Mall or any premises
owned or leased by Meijer, Inc. (together with any affiliate or subsidiary
entity, “Meijer”), and all related hardware and all software and parts used in
connection with the operation of any such video screen display monitors and
other related equipment, together with all replacements thereto (collectively,
the “Equipment”); and
     (e) To the extent not otherwise described in subparagraph (a) above, all
hardware and software used or provided in connection with the digital signage
network maintained by Debtor and operated on premises owned, leased or operated
to Meijer (the “Other Equipment”); and
     (f) All cash or non cash proceeds of the sale or other disposition of any
of the foregoing, including without limitation insurance proceeds (collectively
“Proceeds”).
The parties acknowledge and agree that the Collateral does not include any of
the Excluded Collateral, as defined in the Subordination Agreement, as to which
Ronin has no right, title or interest.

 